 



Exhibit 10.9

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT is entered into as of January 1, 2004,
between Ablest Inc., a Delaware corporation (the “Company”), and Vincent J.
Lombardo (“Executive”).

W I T N E S S E T H:

          WHEREAS, the Company and Executive desire to enter into this Agreement
to insure the Company of the services of Executive, to provide for compensation
and other benefits to be paid and provided by the Company to Executive in
connection therewith, and to set forth the rights and duties of the parties in
connection therewith;

          NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties hereby agree as follows:

     1.     Title. The Company hereby employs Executive as Vice President, Chief
Financial Officer, and Executive hereby accepts such employment, on the terms
and conditions set forth herein. During the term of this Agreement, Executive
shall be and have the title, duties and authority of Vice President, Chief
Financial Officer of the Company and shall devote his entire business time and
all reasonable efforts to his employment and shall perform diligently such
duties as are customarily performed by the Vice President, Chief Financial
Officer of companies the size and structure of the Company, together with such
other duties as may be reasonably required from time to time by the Board of
Directors of the Company or the Chairman or the Vice Chairman of the Company.

     2.     Term. Subject to the provisions for termination hereinafter
provided, the term of this Agreement shall begin on the date hereof and shall
end at 11:59 p.m., local time, on December 31, 2006, provided, however, that the
term of this Agreement shall automatically renew for successive one year terms,
unless Executive or the Company gives written notice to the other not less than
one hundred eighty (180) days prior to December 31, 2006 or the expiration of
any such one-year term that he or it, as the case may be, is electing not to so
extend the term of this Agreement. Notwithstanding the

 



--------------------------------------------------------------------------------



 



foregoing, the term of this Agreement shall end on the date on which Executive’s
employment is earlier terminated by him or the Company in accordance with the
provisions of Paragraph 7(a) below.

     3.     Outside Interests. Executive shall not, without the prior written
consent of the Company, directly or indirectly, during the term of this
Agreement, other than in the performance of duties naturally inherent to the
business of the Company and in furtherance thereof, render services of a
business, professional or commercial nature to any other person or firm, whether
for compensation or otherwise; provided, however, that Executive may attend to
outside investments, and serve as a director, trustee or officer of, or
otherwise participate in, educational, welfare, social, religious and civic
organizations so long as such activities do not materially interfere with his
full-time employment hereunder.

     4.     Compensation.

          (a) Salary. For all services he may render to the Company during the
term of this Agreement, the Company shall pay to Executive the following salary
in those installments customarily used in payment of salaries to the Company’s
senior executives (but in no event less frequently than monthly):

               (i) for calendar year 2004, a salary of One Hundred Sixty Five
Thousand Dollars ($165,000);

               (ii) for the calendar year beginning on January 1, 2005, and for
each calendar year thereafter during the Term of this Agreement, a salary
determined by the Compensation Committee, which in no event shall be less than
the annual salary that was payable by the Company to Executive under this
Paragraph 4(a) for the immediately preceding calendar year.

          (b) Bonus. Executive shall be entitled to participate in any bonus
program implemented by the Compensation Committee of the Board of Directors for
the Company’s senior executives generally, with pertinent terms and goals to be
established annually or otherwise by the Compensation Committee in its sole
discretion.

Page 2



--------------------------------------------------------------------------------



 



          (c) Benefits. Executive shall be entitled, subject to the terms and
conditions of the appropriate plans, to all benefits provided by the Company to
senior executives generally from time to time during the term of this Agreement.

          (d) Business Expenses. Upon delivery of proper documentation therefor
Executive shall be reimbursed for all travel, hotel and business expenses when
incurred on Company business during the term of this Agreement.

          (e) Perquisites. Executive shall be entitled to such perquisites,
including use of an automobile, as are provided by the Company to senior
executives generally from time to time during the term hereof.

     5.     Executive Stock Awards Plan. During the term of this Agreement,
Executive shall participate in the Company’s Executive Stock Awards Plan, a copy
of which is attached hereto as Exhibit A (the “ESAP”), so long as the ESAP is
approved by the Company’s stockholders at the 2004 Annual Meeting of
Stockholders. Subject to such approval by the stockholders, the Company hereby
grants to Executive 4,500 restricted shares of common stock, $.05 par value, of
the Company, the vesting and other terms and conditions of such restricted
shares to be governed by the ESAP.

     6.     Payment in the Event of Death or Disability.

          (a) In the event of Executive’s death or Disability during the term of
this Agreement, for a period equal to the lesser of (i) twelve (12) months
following the date of such death or Disability or (ii) the balance of the term
that would have remained hereunder at such date had Executive’s death or
Disability not occurred, the Company shall continue to pay to Executive (or his
estate) Executive’s then effective per annum rate of salary, as determined under
Paragraph 4(a), and provide to Executive (or to his family members covered under
his family medical coverage) the same family medical coverage as provided to
Executive on the date of such death or Disability.

          (b) Except as otherwise provided in Paragraph 6(a), in the event of
Executive’s death or Disability Executive’s employment hereunder shall terminate
and Executive shall be entitled to no

Page 3



--------------------------------------------------------------------------------



 



further compensation or other payments or benefits under this Agreement, except
as to any unpaid salary, bonus, or benefits accrued and earned by him up to and
including the date of such death or Disability.

          (c) For purposes of this Agreement, Executive’s Disability shall be
deemed to have occurred after one hundred fifty (150) days in the aggregate
during any consecutive twelve (12) month period, or after ninety
(90) consecutive days, during which one hundred fifty (150) or ninety (90) days,
as the case may be, Executive, by reason of his physical or mental disability or
illness, shall have been unable to discharge his duties hereunder. The date of
Disability shall be such one hundred fiftieth (150th) or ninetieth (90th) day,
as the case may be. If the Company or Executive, after receipt of notice of
Executive’s Disability from the other, dispute that Executive’s Disability shall
have occurred, Executive shall promptly submit to a physical examination by the
chief of medicine of any major accredited hospital in the Tampa or Clearwater,
Florida, metropolitan area selected by the Company and, unless such physician
shall issue his written statement to the effect that in his or her opinion,
based on his or her diagnosis, Executive is capable of resuming his employment
and devoting his full time and energy to discharging his duties within thirty
(30) days after the date of such statement, such Disability shall be deemed to
have occurred.

          (d) The payments to be made by the Company to Executive hereunder
shall be offset and reduced by the amount of any insurance proceeds (on a
tax-effected basis) paid to Executive (or his estate) from insurance policies
obtained by the Company other than insurance policies provided under
Company-wide employee benefit and welfare plans.

     7.     Termination

          (a) The employment of Executive under this Agreement:

               (i) shall be terminated automatically upon the death or
Disability of Executive;

Page 4



--------------------------------------------------------------------------------



 



               (ii) may be terminated for Cause at any time by the Company, with
any such termination not being in limitation of any other right or remedy the
Company may have under this Agreement or otherwise;

               (iii) may be terminated at any time by the Company without Cause
with 30 days’ advance notice to Executive;

               (iv) may be terminated at any time by Executive with thirty
(30) days’ advance notice to the Company, and shall be terminated automatically
if Executive does not accept assumption of this Agreement by, or an offer of
employment from, a purchaser of all or substantially all of the assets of the
Company, pursuant to terms further described in Paragraph 25 hereof; or

               (v) may be terminated at any time by Executive if the Company
materially breaches this Agreement and fails to cure such breach within thirty
(30) days of written notice of such breach from Executive, provided that
Executive has given notice of such breach within ninety (90) days after he has
knowledge thereof and the Company did not have Cause to terminate Executive at
the time such breach occurred.

          (b) Upon any termination hereunder, Executive shall be deemed
automatically to have resigned from all offices and any directorship held by him
in the Company, unless the Company informs Executive otherwise.

          (c) Executive’s employment with the Company for all purposes shall be
deemed to have terminated as of the effective date of such termination hereunder
(the “Date of Termination”), irrespective of whether the Company has a
continuing obligation under this Agreement to make payments or provide benefits
to Executive after such date.

     8.     Certain Termination Payments.

          (a) If Executive’s employment with the Company is terminated by the
Company without Cause or by Executive pursuant to Paragraph 7(a)(v), in either
case other than within two years after a Change in Control, the Company shall
(i) continue to pay to Executive the per annum rate of

Page 5



--------------------------------------------------------------------------------



 



salary then in effect under Paragraph 4(a) and provide him and his family with
the benefits described in Paragraph 4(c) then in effect (unless the terms of the
applicable plans expressly prohibit the continuation of such benefits after such
termination and cannot be amended, with applicability of such amendment limited
to Executive, to provide for such continuation, in which case the Company shall
procure and pay for substantially similar substitute benefits except for any
pension or 401(k) Plan benefit) for the balance of the term that would have
remained hereunder had such termination not occurred, and (ii) pay Executive on
or before the thirtieth day after the Date of Termination an amount equal to the
product of (i) the target bonus opportunity for the year in which such
termination occurs times (ii) the number of years for which a bonus opportunity
would have been provided to him under Paragraph 4(b) hereof had he remained
employed hereunder for the remainder of the term of this Agreement.

          (b) If Executive’s employment is terminated by the Company with Cause
or is terminated pursuant to Paragraph 7(a)(iv), Executive shall be entitled to
no further compensation or other payments or benefits under this Agreement,
except as to that portion of any unpaid salary and benefits accrued and earned
by him under Paragraphs 4(a) and 4(c) hereof up to and including the Date of
Termination.

     9.     Change in Control Termination Payments.

          (a) Executive will be entitled to the compensation set forth in
Paragraph 9(b) hereof (the “CIC Compensation”) if his employment is terminated
within two years after a Change in Control (i) by the Company without Cause or
(ii) by Executive pursuant to Paragraph 7(a)(v) (either (i) or (ii), the “CIC
Trigger”). Notwithstanding the foregoing, Executive will not be entitled to CIC
Compensation in the event of a termination of his employment following a Change
in Control on account of his Death, Disability, or Retirement, or termination by
him pursuant to Paragraph 7(a)(iv).

          (b) In the event of a CIC Trigger, Executive shall be entitled to the
CIC Compensation provided below:

Page 6



--------------------------------------------------------------------------------



 



               (i) In lieu of any further salary, bonus or other payments to
Executive for periods subsequent to the Date of Termination, the Company shall
pay to Executive not later than the tenth day following the Date of Termination
a cash amount equal to the sum of: (y) an amount equal to two times Executive’s
annual base salary in effect on the date of Termination (the “Base Salary”); and
(z) an amount equal to two times the sum of (A) the target bonus opportunity in
the year of such termination and (B) the contribution, if any, paid by the
Company for the benefit of Executive to any 401(k) Plan in the last complete
fiscal year of the Company.

               (ii) Until the earlier of Executive’s death or the end of the
twelve (12) month period following the Date of Termination, the Company shall
arrange to provide Executive life, health, disability and accident insurance
benefits and the package of “Executive benefits” substantially similar to those
which Executive was receiving immediately prior to the Date of Termination, or
immediately prior to a Change in Control, if greater, provided that Executive
shall be obliged to continue to pay that proportion of premiums paid by him
immediately prior to the Change in Control.

               (iii) The Company shall vest and accelerate the exercise date of
all stock options, if any, granted to Executive (the “Options”) that are
unvested or not exercisable on the Date of Termination, to the end that the
Options shall be immediately exercisable for the duration of their respective
original terms.

               (iv) Executive shall have the right within one year following the
later of the Change in Control or the exercise of an Option to sell to the
Company shares of common stock acquired at any time upon exercise of such Option
at a price equal to the average of the closing sale prices of the common stock
for the 30 trading days ending on the date prior to the date of the Change in
Control.

          (c) If the CIC Compensation hereunder, either alone or together with
other payments to Executive from the Company, would constitute an “excess
parachute payment” (as defined in Section 280G of the Internal Revenue Code of
1986, as amended from time to time (the “Code”)), such CIC Compensation shall be
reduced to the largest amount that will result in no portion of the payments

Page 7



--------------------------------------------------------------------------------



 



hereunder being subject to the excise tax imposed by Section 4999 of the Code or
being disallowed as deductions to the Company under Section 280G of the Code.

     10.     Definitions.

          (a) “Beneficial Owner” shall have the meaning provided in Rule 13d-3
promulgated under the Exchange Act.

          (b) “Cause” means:

               (i) Executive’s conviction of, or plea of “no contest” to, a
felony;

               (ii) Executive’s willfully engaging in an act or series of acts
of gross misconduct that result in demonstrable and material injury to the
Company; or

               (iii) Executive’s material breach of any provision of this
Agreement, which breach has not been cured in all material respects within
twenty (20) days after the Company gives notice thereof to Executive.

          (c) “Change in Control” occurs when:

               (i) any “Person”, other than Clydis D. Heist and her lineal
descendants and any trusts for the benefit of her lineal descendants
(collectively, the “Heist Family”), and other than any trustee or fiduciary on
behalf of any Company benefit plan, becomes the “Beneficial Owner” of securities
of the Company having at least 25% of the voting power of the Company’s then
outstanding securities (unless the event causing the 25% threshold to be crossed
is an acquisition of securities directly from the Company) but only if at the
time of such person’s becoming the beneficial owner of the requisite voting
power, the Heist Family (or any trust or Person included therein) no longer
holds a majority of the outstanding shares; or

               (ii) the stockholders of the Company approve any merger or other
business combination of the Company, or any going private transaction subject to
Rule 13e-3 of the rules and regulations promulgated under the Securities
Exchange Act of 1934, or any sale of all or substantially all of the Company’s
assets in one or a series of related transactions or any combination of the
foregoing

Page 8



--------------------------------------------------------------------------------



 



transactions (the “Transactions”), other than a Transaction in which the Heist
Family or any trust or Person included within the Heist Family is the Beneficial
Owner of 50% or more of the voting securities of the surviving company (or its
parent) (and, in a sale of assets, of the purchaser of the assets) immediately
following the Transaction; or

               (iii) within any 24 month period, the persons who were directors
immediately before the beginning of such period (the “Disinterested Directors”)
cease (for any reason other than death) to constitute at least a majority of the
Board or the board of directors of a successor to the Company, with, for this
purpose, any director who was not a director at the beginning of such period
being deemed to be a Disinterested Director if such director was elected to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Disinterested Directors, so
long as such director was not nominated by a person who has entered into an
agreement to effect, or threatened to effect, a Change of Control.

          (d) “Person” shall have the meaning provided in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d) and 14(d) thereof, and shall include a “group” (as defined in
Section 13(d) of the Exchange Act).

          (e) “Retirement” shall mean voluntary, late, normal or early
retirement under a pension plan sponsored by the Company, as defined in such
plan, or as otherwise defined or determined by the Compensation Committee of the
Board of Directors of the Company with respect to senior executives of the
Company generally.

     11.     Certain Covenants

          (a) Noncompete and Nonsolicitation. Executive acknowledges the
Company’s reliance on and expectation of Executive’s continued commitment to
performance of his duties and responsibilities during the term of this
Agreement. In light of such reliance and expectation, during the term hereof and
for two years after termination of Executive’s employment and this Agreement
under Paragraph 7 hereof, other than termination by the Company without Cause or
termination by Executive

Page 9



--------------------------------------------------------------------------------



 



pursuant to Paragraph 7(a)(v), Executive shall not, directly or indirectly, do
or suffer any of the following:

               (i) Own, manage, control or participate in the ownership,
management, or control of, or be employed or engaged by or otherwise affiliated
or associated as a consultant, independent contractor or otherwise with, any
other corporation, partnership, proprietorship, firm, association or other
business entity, or otherwise engage in any business, which is in competition
with the business of the Company as and where conducted by it at the time of
such termination; provided, however, that the ownership of not more than five
percent (5%) of any class of publicly traded securities of any entity shall not
be deemed a violation of this covenant;

               (ii) Solicit the employment of, assist in the soliciting the
employment of, or otherwise solicit the association in business with any person
or entity of, any employee, consultant or agent of the Company; or

               (iii) Induce any person who is a customer of the Company to
terminate said relationship.

          (b) Nondisclosure; Return of Materials. During the term of his
employment by the Company and following termination of such employment,
Executive will not disclose (except as required by his duties to the Company),
any concept, design, process, technology, trade secret, customer list, plan,
embodiment or invention, any other intellectual property (“Intellectual
Property”) or any other confidential information, whether patentable or not, of
Company of which Executive becomes informed or aware during his employment,
whether or not developed by Executive. In the event of the termination of his
employment with the Company or the expiration of this Agreement, Executive will
return to the Company all documents, data and other materials of whatever
nature, including, without limitation, drawings, specifications, research,
reports, embodiments, software and manuals that pertain to his employment with
the Company or to any Intellectual Property and shall not retain or cause or
allow any third party to retain photocopies or other reproductions of the
foregoing.

Page 10



--------------------------------------------------------------------------------



 



          (c) Executive expressly agrees and understands that the remedy at law
for any breach by him of this Paragraph 11 may be inadequate and that the
damages flowing from such breach are not easily measured in monetary terms.
Accordingly, it is acknowledged that, upon adequate proof of Executive’s
violation of any provision of this Paragraph 11, the Company shall be entitled
to immediate injunctive relief and may obtain a temporary order restraining any
threatened or further breach and may withhold any amounts owed to Executive
pursuant to this Agreement. Nothing in this Paragraph 11 shall be deemed to
limit the Company’s remedies at law or in equity for any breach by Executive of
any of the provisions of this Paragraph 11 that may be pursued by the Company.

          (d) If Executive shall violate any legally enforceable provision of
this Paragraph 11 as to which there is a specific time period during which he is
prohibited from taking certain actions or from engaging in certain activities,
as set forth in such provision, then, in such event, such violation shall toll
the running of such time period from the date of such violation until such
violation shall cease.

          (e) Executive has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company
under this Paragraph 11, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition that
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of Executive, would not operate as a bar to Executive’s sole means of
support, are fully required to protect the legitimate interests of the Company
and do not confer a benefit upon the Company disproportionate to the detriment
to Executive.

     12.     Withholding Taxes. All payments to Executive hereunder shall be
subject to withholding on account of federal, state and local taxes as required
by law.

     13.     No Conflicting Agreements. Executive represents and warrants that
he is not a party to any agreement, contract or understanding, whether an
employment contract or otherwise, that would restrict or prohibit him from
undertaking or performing employment in accordance with the terms and conditions
of this Agreement.

Page 11



--------------------------------------------------------------------------------



 



     14.     Severable Provisions. The provisions of this Agreement are
severable and if any one or more of its provisions is determined to be illegal
or otherwise unenforceable, in whole or in part, the remaining provisions and
any partially unenforceable provision to the extent enforceable in any
jurisdiction nevertheless shall be binding and enforceable.

     15.     Binding Agreement. The rights and obligations of the Company under
this Agreement shall inure to the benefit of, and shall be binding on, the
Company and its successors and assigns, and the rights and obligations (other
than obligations to perform services) of Executive under this Agreement shall
inure to the benefit of, and shall be binding upon, Executive and his heirs,
personal and legal representatives, executors, successors and administrators.
The Company may assign this Agreement to a purchaser (or an affiliate of a
purchaser) of all or substantially all the assets of the Company. As used in
this Agreement, the “Company” shall mean the Company as hereinbefore defined and
any successor or assign to its assets as aforesaid that becomes bound by all the
terms and provisions of this Agreement. If the Executive should die while any
amounts are still payable to him, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.

     16.     Notices. Notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given when sent by certified mail,
postage prepaid, addressed to the intended recipient at the address set forth at
the end of this Agreement, or at such other address as such intended recipient
hereafter may have designated most recently to the other party hereto with
specific reference to this Paragraph 16.

     17.     Consent to Jurisdiction. Executive and the Company each
irrevocably: (i) submits to the exclusive jurisdiction of the Florida courts and
the United States district court(s) in Florida for the purpose of any
proceedings arising out of this Agreement or any transaction contemplated by
this Agreement; (ii) agrees not to commence such proceeding except in these
courts; (iii) agrees that service of any process, summons, notice or document by
U.S. registered mail to a party’s address as provided

Page 12



--------------------------------------------------------------------------------



 



herein shall be effective service of process for any such proceeding; and
(iv) waives any objection to the laying of venue of any such proceeding in these
courts.

     18.     Waiver of Jury Trial. Each party waives, to the fullest extent
permitted by law, any right he or it may have to a trial by jury in respect of
any suit, action or proceeding arising out of this Agreement or any transaction
contemplated by this Agreement. Each party certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
this waiver; and acknowledges that he or it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Paragraph 18.

     19.     Waiver. The failure of either party to enforce any provision of
this Agreement shall not in any way be construed as a waiver of any such
provision as to any future violation thereof, or prevent that party thereafter
from enforcing each and every other provision of this Agreement. The rights
granted the parties herein are cumulative and the waiver of any single remedy
shall not constitute a waiver of such party’s right to assert all other legal
remedies available to it under the circumstances.

     20.     Miscellaneous. This Agreement supersedes all prior agreements and
understandings between the parties including, without limitation, that certain
employment agreement, dated as of January 21, 2002, between the Company and
Executive, which agreement is hereby terminated. This Agreement may not be
modified or terminated orally. All obligations and liabilities of each party
hereto in favor of the other party hereto relating to matters arising prior to
the date hereof have been fully satisfied, paid and discharge. No modification,
termination or attempted waiver shall be valid unless in writing and signed by
the party against whom the same is sought to be enforced.

     21.     Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Florida.

     22.     Captions and Paragraph Headings. Captions and paragraph headings
used herein are for convenience and are not a part of this Agreement and shall
not be used in construing it.

Page 13



--------------------------------------------------------------------------------



 



     23.     Legal Fees. If any legal action is required to enforce Executive’s
rights under this Agreement, Executive shall be entitled to recover from the
Company any expenses for attorneys’ fees and disbursements reasonably incurred
by him if he is the prevailing party.

     24.     No Obligation To Mitigate. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement upon
termination of his employment by the Company without Cause by seeking other
employment or otherwise after such termination, nor shall the amount of any such
payment provided for under this Agreement be reduced by any compensation earned
by Executive after such termination as the result of his employment by another
employer.

     25.     Sale of Assets. For the avoidance of doubt, if the Company sells
all or substantially all of its assets and the purchaser or an affiliate of the
purchaser of such assets assumes this Agreement or offers Executive employment
on substantially the same terms as contained herein on or before the closing
date of such sale of assets and Executive does not accept such assumption or
offer in writing on or before the closing date, his employment hereunder shall
automatically terminate pursuant to Section 7(a)(iv) on the date of such closing
and he shall not be entitled to any payments under any provision of this
Agreement other than Paragraph 8(b).

     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first set forth above.

          EXECUTIVE:           /s/ Vincent J. Lombardo    

--------------------------------------------------------------------------------

    Name: Vincent J. Lombardo     Address: 10512 Greensprings Dr.; Tampa,
Florida 33626.           ABLEST INC.           By: /s/ W. David Foster    

--------------------------------------------------------------------------------

    Name: W. David Foster     Title:   Vice Chairman     Address: 1901 Ulmerton
Road, Suite 300                    Clearwater, Florida 33762

Page 14



--------------------------------------------------------------------------------



 

      Exhibit A ABLEST INC.  

EXECUTIVE STOCK AWARDS PLAN



1.   Purpose.

The plan shall be known as the Executive Stock Awards Plan (the “Plan”). The
purpose of the Plan shall be to promote the long-term growth and profitability
of Ablest Inc. (the “Company”) and its subsidiaries by providing executive
officers with incentives to improve stockholder value and contribute to the
success of the Company and by enabling the Company to attract, retain and reward
the best available persons for executive officer positions.



2.   Definitions.



  (a)   “Beneficial Owner” shall have the meaning provided in Rule 13d-3
promulgated under the Exchange Act.     (b)   “Cause” means the occurrence of
one of the following:



(i)   Conviction of, or plea of “no contest” to, a felony;   (ii)   Willfully
engaging in an act or series of acts of gross misconduct that result in
demonstrable and material injury to the Company; or   (iii)   Material breach of
any provision of an employment agreement between a participating executive and
the Company, which breach has not been cured in all material respects within
twenty (20) days after the Company gives notice thereof to such executive.



  (c)   “Change in Control” occurs when:



(i)   any “Person”, other than Clydis D. Heist and her lineal descendants and
any trusts for the benefit of her lineal descendants (collectively, the “Heist
Family”), and other than any trustee or fiduciary on behalf of any Company
benefit plan, becomes the “Beneficial Owner” of securities of the Company having
at least 25% of the voting power of the Company’s then outstanding securities
(unless the event causing the 25% threshold to be crossed is an acquisition of
securities directly from the Company) but only if at the time of such person’s
becoming the beneficial owner of the requisite voting power, the Heist Family
(or any trust or Person included therein) no longer holds a majority of the
outstanding shares; or   (ii)   the stockholders of the Company approve any
merger or other business combination of the Company, or any going private
transaction subject to Rule 13e-3 of the rules and regulations promulgated under
the Securities Exchange Act of 1934, or any sale of all or substantially all of
the Company’s assets in one or a series of related transactions, or any
combination of the foregoing transactions (the “Transactions”), other than a
Transaction in which the Heist Family or any trust or Person included within the
Heist Family is the Beneficial Owner of 50% or more of the voting securities of
the surviving company (or its parent) (and, in a

 



--------------------------------------------------------------------------------



 





    sale of assets, of the purchaser of the assets) immediately following the
Transaction; or   (iii)   within any 24 month period, the persons who were
directors immediately before the beginning of such period (the “Disinterested
Directors”) cease (for any reason other than death) to constitute at least a
majority of the Board or the board of directors of a successor to the Company,
with, for this purpose, any director who was not a director at the beginning of
such period being deemed to be a Disinterested Director if such director was
elected to the Board by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Disinterested Directors,
so long as such director was not nominated by a person who has entered into an
agreement to effect, or threatened to effect, a Change of Control.



(d)   “Common Stock” means the common stock, $.05 par value, of the Company.



  (e)   “Disability” means disability as defined in Section 72(m)(7) of the
Internal Revenue Code of 1986, as amended.     (f)   “Exchange Act” means the
Securities Exchange Act of 1934, as amended.     (g)   “Fair Market Value” of
restricted shares granted hereunder shall mean the average of the high and low
sale prices of a share of Common Stock on the American Stock Exchange on the
last trading day of the calendar year ending immediately prior to the date of
vesting of such restricted shares, or if the Company’s Common Stock is not
traded on such exchange, or otherwise traded publicly, the value determined, in
good faith, by the Compensation Committee of the Board of Directors of the
Company as of the last day of such calendar year.     (h)   “Retirement” means
voluntary, late, normal or early retirement under a pension plan sponsored by
the Company, as defined in such plan, or as otherwise defined or determined by
the Compensation Committee of the Board of Directors of the Company with respect
to senior executives of the Company generally.     (i)   “Subsidiary” means a
corporation of which outstanding shares representing 50% or more of the combined
voting power of such corporation are owned directly or indirectly by the
Company.



3.   Administration.       The Plan shall be administered by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”). Subject to the provisions of the Plan, the Compensation Committee
shall be authorized to interpret the Plan and adopt, amend, or rescind such
rules and regulations for carrying out the Plan as it may deem appropriate.
Decisions of the Compensation Committee on all matters relating to the Plan
shall be in its sole discretion and shall be conclusive and binding on all
parties, including the Company, its stockholders, and the participants in the
Plan. The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with
applicable federal and state laws and rules and regulations promulgated pursuant
thereto.

2



--------------------------------------------------------------------------------



 





4.   Shares Available for the Plan.       Subject to adjustments as provided in
Section 10, an aggregate of 135,000 shares of Common Stock (hereinafter the
“shares”) may be issued pursuant to the Plan. Such shares may be unissued or
treasury shares. If any grant under the Plan is forfeited as to any shares, such
forfeited shares shall thereafter be available for further grants under the
Plan.   5.   Participation.       Participation in the Plan will be limited to
Kurt R. Moore, President, and Vincent J. Lombardo, Vice President and Chief
Financial Officer, and any other executive officer chosen by the Compensation
Committee.       Nothing in the Plan or in any grant thereunder shall confer any
right on any participant to continue in the employ of the Company or shall
interfere in any way with the right of the Company to terminate such participant
at any time.       The maximum number of restricted shares that may be granted
to any single individual in any one calendar year shall not exceed 30,000
shares.   6.   Restricted Share Grants.       Subject to the last sentence of
this paragraph, initial grants of restricted shares will be made to each
participant effective as of January 1, 2004, and shares subject thereto will
vest on January 1, 2005. Such initial grants of restricted shares shall not be
tied to any performance target and are limited to 9,000 shares in the case of
the President and 4,500 shares each in the case of the Vice President and Chief
Financial Officer and any other executive officer selected to participate in the
Plan. Each initial grant of restricted shares made prior to the 2004 annual
meeting of stockholders of the Company shall be subject to approval of the Plan
by the holders of a majority of the Company’s outstanding common stock and the
subject shares will be forfeited if such approval is not obtained.       The
Compensation Committee shall establish applicable performance targets based on
earnings before taxes (EBT) of the Company and shall determine the number of
additional restricted shares that may be earned by the participants in the Plan
if the applicable performance targets are met or exceeded. Performance targets
shall be set by the Compensation Committee for fiscal years 2004, 2005 and 2006,
and the number of additional restricted shares that may be earned with respect
to each performance target for each such fiscal year shall also be set by the
Compensation Committee.       At the end of a fiscal year, if the Compensation
Committee determines, after consultation with management and the Company’s
independent auditors, that EBT for a particular fiscal year meets or exceeds one
or more of the performance targets, each participant shall receive, with respect
to such fiscal year and the targets met or exceeded, the number of restricted
shares provided for by the Compensation Committee . Each such grant of
restricted shares awarded for a particular fiscal year shall vest on January 1
of the second fiscal year following the fiscal year for which such award was
made. Accordingly, grants awarded for fiscal 2004 will vest on January 1, 2006;
grants awarded for fiscal 2005 will vest on January 1, 2007; and grants awarded
for fiscal 2006 will vest on January 1, 2008.

3



--------------------------------------------------------------------------------



 





    No later than December 15 of the year in which any restricted shares awarded
under the Plan vest, the Company will credit to the participant who received
such shares an amount equal to the Fair Market Value of such shares times the
highest marginal tax rate applicable to such executive for federal tax purposes.
This amount will be withheld and applied to the participant’s federal tax
account.       The Compensation Committee, after appropriate consultation with
management and the Company’s independent auditors, reserves the right to adjust
the final calculation of EBT if there occurs an unusual event during the fiscal
year in question that has more than a minimal impact, in the Committee’s
judgment, on the Company’s earnings.       Each participant will be required to
deposit shares with the Company during the period of any restriction thereon and
to execute a blank stock power therefor.       Except as otherwise provided by
the Compensation Committee, in the event of a Change in Control or the
termination of a participant’s employment due to death, Disability, Retirement,
or termination without Cause by the Company, all restrictions on shares granted
to such participant shall lapse. On termination of a participant’s employment
for any other reason, including, without limitation, termination for Cause, all
restricted shares subject to grants made to such participant shall be forfeited
to the Company.       Each participant who receives restricted shares will have
the rights of a stockholder with respect thereto from and after the grant
thereof, in accordance with and subject to the risks of forfeiture set forth
herein. Notwithstanding the foregoing, no recipient may transfer, assign or
encumber any restricted shares granted to him until such shares have vested in
accordance with the Plan.   7.   Written Agreement.       Each participant to
whom a grant is made under the Plan shall enter into a written agreement with
the Company that shall contain such provisions, consistent with the provisions
of the Plan, as may be established by the Compensation Committee.   8.   Listing
and Registration.       If the Compensation Committee determines that the
listing, registration, or qualification upon any securities exchange or under
any law of shares subject to any grant is necessary or desirable as a condition
of, or in connection with, the issuance of same, no such shares may be issued
unless such listing, registration or qualification is effected free of any
conditions not acceptable to the Compensation Committee.   9.   Transfer of
Participant.       Transfer of a participant from the Company to a subsidiary,
from a subsidiary to the Company, and from one subsidiary to another shall not
be considered a termination of employment. Nor shall it be considered a
termination of employment if participant is placed on military or sick leave or
such other leave of absence which is considered as continuing intact the
employment relationship; in such a case, the employment relationship shall be
continued until the date when the right to reemployment shall no longer be
guaranteed either by law or by contract.

4



--------------------------------------------------------------------------------



 





10.   Adjustments.       In the event of a reorganization, recapitalization,
stock split, stock dividend, combination of shares, merger, consolidation,
distribution of assets, or any other change in the corporate structure or shares
of the Company, the Compensation Committee shall make such adjustments as it
deems appropriate in the number and kind of shares reserved for issuance under
the Plan, and in the number and kind of shares covered by grants awarded under
the Plan.   11.   Termination and Modification of the Plan.       The Board of
Directors, without further approval of the stockholders, may modify or terminate
the Plan and from time to time may suspend, and if suspended, may reinstate any
or all of the provisions of the Plan, except that no modification, suspension or
termination of the Plan may, without the consent of the participant affected,
alter or impair any grant previously made under the Plan.       The Compensation
Committee shall be authorized to make minor or administrative modifications to
the Plan as well as modifications to the Plan that may be dictated by
requirements of federal or state laws applicable to the Company or that may be
authorized or made desirable by such laws.   12.   Commencement Date;
Stockholder Approval; Termination Date.       The Plan shall commence effective
with the first day of fiscal 2004, subject to approval of the Plan at the 2004
annual meeting of stockholders. If such approval is not obtained, the Plan will
terminate, and all grants made thereunder shall be forfeited, immediately
following such annual meeting.       Unless previously terminated, the Plan
shall terminate at the close of business on the last day of fiscal 2008.

5